Citation Nr: 1450266	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployed due to his service-connected disabilities.  Currently, the Veteran is service-connected for coronary artery disease, rated as 30 percent disabling and sternal deformity, rated as 10 percent disabling.  At this time, the Veteran's service-connected disabilities do not meet the percentage requirements for entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2014).  However, the Board must also consider entitlement to a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2014).  

An August 2010 VA heart examination report shows that the Veteran reported that he was unemployed for approximately two to five years after complications of cardiac surgery caused sternal dislocation.  The examiner opined that it was less likely than not that the Veteran would be able to return to his usual occupation.  The examiner stated that the complications of the sternal deformity severely limited the Veteran's ability to find and maintain employment and he should be considered unemployable as a result of the complications of the cardiac surgery.  A January 2011 Compensation and Pension Note, signed in February 2011, indicated that the Veteran should be considered unemployable for both sedentary and physical activity.  Additionally, the examiner commented that any sedentary employment requiring the use of the upper extremities would be limited due to the impact upper extremity use would have on the chest wall site of injury.  A February 2011 VA examiner opined that the complications of bypass surgery and malalignment on computed tomography ("CT") scan did not allow the Veteran to do any heavy lifting or perform his usual job as a fork lift driver.  The examiner opined that it was "less likely" that he would be able to go back to his usual job or perform jobs requiring repeated and excessive use of his upper extremities.  The Veteran indicated that he was not trained for office type jobs.  

The Veteran was provided a VA general medical examination in August 2012.  The examiner appeared to suggest that the Veteran's service-connected disabilities improved.  The examiner stated that there were no effects on employment, physical or sedentary, at the present time.  The examiner noted that the Veteran was obese, deconditioned and had a history of asthma, all of which contributed to his shortness of breath.  However, the examiner did not discuss the prior VA opinions regarding the severity of the service-connected sternal deformity, i.e., restriction of the use of upper extremities.  The August 2012 examiner also stated that the Veteran was scheduled for an echocardiogram on September 24, 2012 and an addendum opinion could be requested at that time.  An addendum opinion was not requested and the results of the September 2012 echocardiogram are not associated with the claims folder.  

The Board finds that updated VA medical treatment records, including the results of the echocardiogram, must be obtained and associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the August 2012 VA examiner, or another suitably qualified examiner, should be asked to provide an addendum opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to determine whether the Veteran receives disability benefits from the Social Security Administration ("SSA").  If so, contact the SSA and request all records related to the Veteran's claim for disability benefits.  

2.  Request all VA medical treatment records from July 2012 to the present.  

3.  Return the claims folder to the August 2012 VA examiner, or another suitably qualified examiner, to provide an addendum opinion to the August 2012 VA examination report.  Following review of the claims folder, the examiner is asked to address the functional impairment of the Veteran's service-connected disabilities, to include the impact of the service-connected sternal deformity on the Veteran's use of his upper extremities and whether the Veteran's service-connected disabilities have improved since the February 2011 VA examination.  The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  

A rationale must be provided for any opinion expressed.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issue.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

